Exhibit 10.1

SETTLEMENT, RELEASE AND CROSS-LICENSE AGREEMENT

This Settlement, Release and Cross-License Agreement (“Agreement”) is entered
into effective as of May 27, 2014 (“Effective Date”) by and between Juniper
Networks, Inc. (“Juniper”), and Palo Alto Networks, Inc. (“PAN”) (hereinafter,
collectively the “Parties” or individually each “Party”).

WHEREAS, the Parties are involved in a number of legal disputes in state and
Federal court, including: Juniper Networks, Inc. v. Palo Alto Networks, Inc.,
Case No. 1:11-cv-01258-SLR (D. Del.); Palo Alto Networks, Inc. v. Juniper
Networks, Inc., Case No. 5:13-cv-04510-SBA (N.D. Cal.); and Nir Zuk and Palo
Alto Networks, Inc. v. Juniper Networks, Inc., Case No. 113-CV-253876 (Santa
Clara Sup. Ct.) (collectively the “Court Proceedings”); and

WHEREAS, the Parties are involved in a number of proceedings involving the
United States Patent and Trademark Office, including: Inter Partes
Reexamination, Control No. 95/002,249 (‘347 patent); Inter Partes Reexamination,
Control No. 95/002,250 (‘459 patent); Inter Partes Reexamination, Control
No. 95/002,251 (‘700 patent); Inter Partes Reexamination, Control
No. 95/002,252; Inter Partes Reexamination, Control No. 95/002,254; Palo Alto
Networks, Inc. v. Juniper Networks, Inc., Case IPR2013-00369 (PTAB); and Palo
Alto Networks, Inc. v. Juniper Networks, Inc., Case IPR2013-00466 (PTAB)
(collectively the “PTO Proceedings”); and

WHEREAS, the Parties desire to enter into this Agreement in order to resolve the
Court Proceedings, the PTO Proceedings, and all other pending or threatened
claims and disputes between the parties, completely and amicably, without
further litigation and without any admissions with respect to the claims and
counterclaims.

NOW, THEREFORE, in consideration of the covenants, conditions and undertakings
set forth in this Agreement, the Parties hereby agree as follows:

ARTICLE I. DEFINITIONS

For purposes of this Agreement, the terms defined in this Article I shall have
the meanings specified below:

1.1 “Affiliate” shall mean, with respect to an entity, any entities controlled
by, under common control with or in control of such entity. The term “control,”
as used in this definition, and in the definition of “Subsidiary,” means the
ownership or possession by one person or entity, directly or indirectly, of 50%
or more voting equity of the subject other entity. An entity shall include,
without limitation, any organization, corporation, partnership, limited
liability company, joint venture, unincorporated association, sole
proprietorship or other entity that is recognized as a legal entity. An entity
shall constitute an Affiliate only with respect to the period when such control
exists.

1.2 “Juniper Patents” means (a) all patents for which Juniper asserted a claim
of infringement in any of the Court Proceedings, which are listed in Exhibit A



--------------------------------------------------------------------------------

(collectively, the “listed patents”), and (b) any other patents and patent
applications worldwide that claim priority to or have common priority with
(i) the listed patents or (ii) the applications from which the listed patents
have issued, and any continuations, continuations in part, divisionals,
reissues, and results of reexam of the listed patents or such other patents or
patent applications (including any foreign counterparts of the listed patents or
such other patents and patent applications).

1.3 “PAN Patents” means (a) all patents for which PAN asserted a claim of
infringement in any of the Court Proceedings, which are listed in Exhibit B
(collectively, the “listed patents”), and (b) any other patents and patent
applications worldwide that claim priority to or have common priority with
(i) the listed patents or (ii) the applications from which the listed patents
have issued, and any continuations, continuations in part, divisionals,
reissues, and results of reexam of the listed patents or such other patents or
patent applications (including any foreign counterparts of the listed patents or
such other patents and patent applications), provided that, in the case of
clause (b), “PAN Patents” includes only the patents and patent applications (if
any) actually owned by PAN or its Subsidiaries.

1.4 “Subsidiary” shall mean, with respect to an entity, any and all entities
controlled by such entity. An entity shall constitute a Subsidiary only with
respect to the period when such control exists.

ARTICLE II. PAYMENTS TO JUNIPER

2.1 Cash Payment to the Juniper. As soon as reasonably practicable following the
date upon which a judgment or stipulation for entry of judgment has been issued
by the courts in each Court Proceeding (the “Stipulation Date”) (and in any
event not later than three (3) business days following the Stipulation Date),
PAN shall pay to Juniper the aggregate sum of $75,000,000.00 by wire transfer to
an account specified by Juniper in writing to PAN.

2.2 Stock Grant to Juniper. On the Effective Date, PAN shall issue to Juniper
1,080,747 shares of common stock (the “Shares”), which is equal to the quotient
(rounded to the nearest whole number) of $70,000,000.00 divided by $64.77 (the
“Average Price”), which is the volume-weighted average closing price of PAN
common stock for the five (5) trading days immediately preceding the Effective
Date. The Shares shall be issued to Juniper in reliance on the exemption from
registration provided by Section 4(a)(2) (“Section 4(a)(2)”) of the of the
Securities Act of 1933, as amended (the “Securities Act”).

2.3 Warrant Grant to Juniper. As soon as reasonably practicable following the
Stipulation Date (and in any event not later than three (3) business days
following the Stipulation Date), PAN shall issue to Juniper a warrant in the
form attached hereto as Exhibit D (the “Warrant”) to purchase 463,177 shares of
common stock (the “Warrant Shares”), which is equal to the quotient (rounded to
the nearest whole number) of $30,000,000.00 divided by the Average Price. The
Warrant shall be issued to Juniper in reliance on the same federal securities
law exemption as the Shares.

2.4 Registration of Shares and Warrant Shares. “Settlement Securities” means the
Shares and Warrant Shares.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III. GRANT OF RIGHTS UNDER PATENTS

3.1 Rights Granted to PAN Under the Juniper Patents. Juniper hereby grants to
PAN and its Subsidiaries a non-transferable (except as provided herein),
non-exclusive, irrevocable, fully paid-up, royalty-free, worldwide right and
license of the Juniper Patents to make, have made, use, import, have imported,
export, have exported, market, distribute, sell, lease and offer to sell any
products and services, and employ any processes and methods, in whole or in
part, including in combination, for the life of the patents.

3.2 Rights Granted to Juniper Under the PAN Patents. PAN hereby grants to
Juniper and its Subsidiaries a non-transferable (except as provided herein),
non-exclusive, irrevocable, fully paid-up, royalty-free, worldwide right and
license of the PAN Patents to make, have made, use, import, have imported,
export, have exported, market, distribute, sell, lease and offer to sell any
products and services, and employ any processes and methods, in whole or in
part, including in combination, for the life of the patents.

3.3 Immunity for Customers and Suppliers. The licenses in this Article III
include immunity under the Juniper Patents and PAN Patents for the distributors,
resellers, end-users and other customers (direct or indirect) of PAN and Juniper
and their Subsidiaries for the products and services marketed, distributed, sold
or leased by PAN or Juniper or their Subsidiaries regardless of whether the
customers’ activities occur in the same country in which Juniper or PAN or their
Subsidiaries first marketed, distributed, sold or leased the products or
services. The immunity (a) will apply to the combination of the products and
services provided by PAN and Juniper and their Subsidiaries with other products
and services not provided by PAN or Juniper or their Subsidiaries only if the
products or services of PAN or Juniper or their Subsidiaries embody a material
element of the patents, and (b) in the case of software and other copyrightable
subject matter provided by PAN or Juniper or their Subsidiaries, will apply to
the copies of such software and other copyrightable subject matter made by or
for the customers. The licenses in this Article III also include immunity under
the Juniper Patents and PAN Patents for the manufacturers, service providers and
other suppliers of PAN and Juniper and their Subsidiaries, but only for products
and services provided to or for Juniper or PAN or their Subsidiaries.

3.4 No Sublicenses. Subject to the other terms of this Agreement, the rights
granted in Sections 3.1 and 3.2 are not sublicensable.

ARTICLE IV. RELEASES AND COVENANTS

4.1 Juniper Patent Release. Effective immediately upon the Effective Date,
Juniper and its Subsidiaries hereby release, acquit, covenant not to sue and
forever discharge PAN and its Subsidiaries from any and all actions, causes of
action, claims, assertions or demands, liabilities, losses, damages, attorneys’
fees, court costs, or any

 

- 3 -



--------------------------------------------------------------------------------

other form of claim or compensation for any and all known and unknown acts
related to the Juniper Patents, including, without limitation, all actions,
causes of action, claims, assertions or demands that were raised or could have
been raised in the Court Proceedings or PTO Proceedings. This release
encompasses all uses of PAN’s and its Subsidiaries’ products and services,
including all uses of PAN and Subsidiary products and services by third parties.
For purposes of this Section 4.1, “uses” of PAN and Subsidiary products and
services includes the resale, further distribution, export and import (and, in
the case of software and other copyrightable subject matter, copying) of such
products and services.

4.2 PAN Patent Release. Effective immediately upon the Effective Date, PAN and
its Subsidiaries hereby release, acquit, covenant not to sue and forever
discharge Juniper and its Subsidiaries from any and all actions, causes of
action, claims, assertions or demands, liabilities, losses, damages, attorneys’
fees, court costs, or any other form of claim or compensation for any and all
known and unknown acts related to the PAN Patents, including, without
limitation, all actions, causes of action, claims, assertions or demands that
were raised or could have been raised in the Court Proceedings or PTO
Proceedings. This release encompasses all uses of Juniper’s and its
Subsidiaries’ products and services, including all uses of Juniper and
Subsidiary products and services by third parties. For purposes of this
Section 4.2, “uses” of Juniper and Subsidiary products and services includes the
resale, further distribution, export and import (and, in the case of software
and other copyrightable subject matter, copying) of such products and services.

4.3 Juniper General Release. Effective immediately upon the Effective Date,
except as set forth below, Juniper and its Subsidiaries hereby release, acquit,
covenant not to sue and forever discharge PAN and its Subsidiaries and their
respective agents, attorneys, insurers, contractors, employees, officers,
directors and investors (in their capacities as such) from any and all actions,
causes of action, claims, assertions or demands, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation for any
and all known and unknown acts arising, occurring or otherwise incurred on or
before the Effective Date, whether or not the foregoing were raised or could
have been raised in the Court Proceedings or the PTO Proceedings.

4.4 PAN General Release. Effective immediately upon the Effective Date, except
as set forth below, PAN and its Subsidiaries hereby release, acquit, covenant
not to sue and forever discharge Juniper and its Subsidiaries and their
respective agents, attorneys, insurers, contractors, employees, officers,
directors and investors (in their capacities as such) from any and all actions,
causes of action, claims, assertions or demands, liabilities, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation for any
and all known and unknown acts arising, occurring or otherwise incurred on or
before the Effective Date, whether or not the foregoing were raised or could
have been raised in the Court Proceedings or the PTO Proceedings.

4.5 PAN PTO Proceedings. Effective immediately upon the Effective Date, PAN and
its Subsidiaries agree for a period of eight (8) years following the Effective
Date to refrain from initiating or participating in any proceedings directed at
challenging any of the Juniper Patents or any other patents of Juniper or its
Subsidiaries in the United

 

- 4 -



--------------------------------------------------------------------------------

States Patent & Trademark Office (“USPTO”), other than in response to a
litigation, proceeding, assertion of infringement, or similar action by Juniper
or its Subsidiaries relating to patents. PAN will cooperate with Juniper in
submitting joint motions to terminate any and all PTO Proceedings that allow for
submission of such a motion. Juniper acknowledges and agrees that PAN and its
Subsidiaries will not be in breach of this Agreement for the continuation after
the Effective Date of USPTO proceedings commenced before the Effective Date over
which they have no control notwithstanding their refraining from participating
in the proceedings.

4.6 Juniper PTO Proceedings. Effective immediately upon the Effective Date,
Juniper and its Subsidiaries agree for a period of eight (8) years following the
Effective Date to refrain from initiating or participating in any proceedings
directed at challenging any of the PAN Patents or any other patents of PAN or
its Subsidiaries in the USPTO, other than in response to a litigation,
proceeding, assertion of infringement, or similar action by PAN or its
Subsidiaries relating to patents.

4.7 No Limitation on Patent Prosecution or Defenses. Nothing in Section 4.5 or
4.6 shall prevent or constrain a party in any way from taking actions in
connection with the prosecution of their own patents and patent applications
before the USPTO or any foreign equivalent or from participating in interference
or derivation proceedings to establish the priority of their inventions or their
inventorship. In addition, nothing in this Article IV (including the releases)
shall prevent or constrain a party in any way from employing any defense to a
claim of patent infringement (including any defense based on invalidity,
unenforceability or scope of the claims of the patent).

4.8 Juniper Covenant Not To Sue For Infringement. For a period of eight
(8) years following the Effective Date, Juniper will not bring any litigation or
proceeding against PAN or its Subsidiaries or any third party alleging, directly
or indirectly, that PAN or its Subsidiaries or any product or service made, have
made, used, marketed, distributed, sold, leased or offered for sale by or for
PAN or any of its Subsidiaries infringes, directly or indirectly, any patent
owned or controlled by, or exclusively licensed to, Juniper or a Juniper
Subsidiary, nor will damages for any alleged infringement accrue during this
8-year period (and, on expiration of this period, there will be no right to sue
for past damages). If any non-Affiliate entity purchases or obtains all or
substantially all of the ownership interest in PAN (“PAN Acquisition”), (a) the
products or services subject to this covenant will thereafter be limited to the
products and services that are or have been made, used, distributed, sold,
leased or offered for sale, or under active development, by or for PAN or its
Subsidiaries at the time of the PAN Acquisition and any improvements, upgrades
or successors to any such products and services (including new products and
services embodying the functionality of such products and services), regardless
of whether they bear the same product name as such products and services, and
will not apply to any then-existing products and services of the acquiring
entity or its other Subsidiaries, and (b) whether or not this Agreement is
assigned to the acquiring entity or any of its other Subsidiaries pursuant to
Section 8.6, the releases and covenants of this Agreement will not apply to any
patents or patent applications of the acquiring entity or its other
Subsidiaries. For purposes of this section, “active development” means a
non-trivial, documented investment in and progress toward engineering, research,
or development as opposed to creating a conceptual or aspirational description
of a future product or service.

 

- 5 -



--------------------------------------------------------------------------------

4.9 PAN Covenant Not To Sue For Infringement. For a period of eight (8) years
following the Effective Date, PAN will not bring any litigation or proceeding
against Juniper or its Subsidiaries or any third party alleging, directly or
indirectly, that Juniper or its Subsidiaries or any product or service made,
have made, used, marketed, distributed, sold, leased or offered for sale by or
for Juniper or any of its Subsidiaries infringes, directly or indirectly, any
patent owned or controlled by, or exclusively licensed to, PAN or a PAN
Subsidiary, nor will damages for any alleged infringement accrue during this
8-year period (and, on expiration of this period, there will be no right to sue
for past damages). If any non-Affiliate entity purchases or obtains all or
substantially all of the ownership interest in Juniper (“Juniper Acquisition”),
(a) the products or services subject to this covenant will thereafter be limited
to the products and services that are or have been made, used, distributed,
sold, leased or offered for sale, or under active development, by or for Juniper
or its Subsidiaries at the time of the Juniper Acquisition and any improvements,
upgrades or successors to any such products and services (including new products
and services embodying the functionality of such products and services),
regardless of whether they bear the same product name as such products and
services, and will not apply to any then-existing products and services of the
acquiring entity or its other Subsidiaries, and (b) whether or not this
Agreement is assigned to the acquiring entity or any of its other Subsidiaries
pursuant to Section 8.6, the releases and covenants of this Agreement will not
apply to any patents or patent applications of the acquiring entity or its other
Subsidiaries. For purposes of this section, “active development” means a
non-trivial, documented investment in and progress toward engineering, research,
or development as opposed to creating a conceptual or aspirational description
of a future product or service.

4.10 Immunity for Customers and Suppliers. The covenants in Sections 4.8 and 4.9
include immunity under the patents to which those covenants apply (“Covenant
Patents”) (a) for the combination of the products and services provided by PAN
and Juniper and their Subsidiaries with other products and services not provided
by PAN or Juniper or their Subsidiaries only if the products or services of PAN
or Juniper or their Subsidiaries embody a material element of the patents, and
(b) in the case of software and other copyrightable subject matter provided by
PAN or Juniper or their Subsidiaries, for the copies of such software and other
copyrightable subject matter made by or for the customers. The covenants in
Sections 4.8 and 4.9 also include immunity under the Covenant Patents for the
manufacturers, service providers and other suppliers of PAN and Juniper and
their Subsidiaries, but only for products and services provided to or for
Juniper or PAN or their Subsidiaries.

4.11 Effect of Ceasing to Be Subsidiary. The parties acknowledge and agree that
(a) the covenants in Sections 4.8 and 4.9 will apply to a Subsidiary (as
grantee) only with respect to the period when such entity meets the requirements
for being a “Subsidiary” and will terminate as to activities that occur after
such entity ceases to be a Subsidiary, but (b) an entity’s ceasing to be a
Subsidiary will not affect the covenants granted under this Agreement with
respect to the Covenant Patents of such entity, which such covenants will remain
in effect subject to the terms and conditions of this Agreement with respect to
the remaining term of the 8-year period even after such entity ceases to be a
Subsidiary.

 

- 6 -



--------------------------------------------------------------------------------

4.12 California Civil Code 1542 Waiver. Each of the Parties, on behalf of
themselves and their respective Subsidiaries, expressly and knowingly waive any
and all rights or remedies which they have or may have under the provisions of
Section 1542 of the California Civil Code (or any similar statute in any other
state or jurisdiction) with respect to all potential claims described in
Sections 4.1, 4.2, 4.3, and 4.4, whether known or unknown. Section 1542 reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

ARTICLE V. DISMISSAL

5.1 Dismissal. Within one (1) business day of the Effective Date, the Parties
agree to stipulate to terminate and dismiss with prejudice all of the pending
litigation and proceedings between them by the entry of a Stipulations of
Dismissal and Agreed Orders of Dismissal with Prejudice in the form attached as
Exhibit C. Each Party shall bear its own costs and attorneys’ fees with respect
to the Court Proceedings and the PTO Proceedings.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES; LIABILITY

6.1 Authorization. Each Party represents and warrants to the other Party that it
has the legal right and power (on behalf of itself and its Subsidiaries) to
enter into this Agreement, to extend the releases, covenants not to sue,
licenses and other rights granted to the other in this Agreement, and to fully
perform its obligations hereunder, and that the performance of such obligations
will not conflict with its charter documents or any agreements, contracts, or
other arrangements to which it is a party. Each Party represents and warrants to
the other Party that there are no other persons whose consent to this Agreement
or whose joinder hereto is necessary to make fully effective the provisions of
this Agreement, including, without limitation, that there are no other entities
who possess any interest in or otherwise have any right to consent with respect
to the patent rights being licensed or the claims being released herein. Upon
execution, this Agreement will be a legal and binding obligation of each of the
Parties and their Subsidiaries, enforceable against each Party and its
Subsidiaries in accordance with its terms, except as enforcement may be limited
by equitable principles or creditor’s rights generally. Without limitation of
the generality of the foregoing, each Party represents and warrants that the
releases, covenants not to sue, licenses and other rights will be binding on all
of its Subsidiaries, such that all the Subsidiaries of such Party have granted
and will grant to the other party (as grantee) releases, covenants not to sue,
licenses and other rights of the scope contemplated by this Agreement under all
patents of such Subsidiaries that, if held by such Party itself, would be
subject to those releases, covenants not to sue, licenses and other rights (and
each Party covenants that it will cause the foregoing to be true). In addition,
each Party represents and warrants to the

 

- 7 -



--------------------------------------------------------------------------------

other Party that in the one-year period before the Effective Date, neither such
Party nor any of its Subsidiaries has assigned or otherwise transferred any
patents or patent applications (or engaged in any other actions that would cause
any patents or patent applications not to become Covenant Patents).

6.2 Full Understanding and Without Duress. Each of the Parties acknowledges that
it has read all of the terms of this Agreement and enters into those terms
voluntarily and without duress. Each Party has been represented by legal counsel
and enters into this Agreement with full knowledge and understanding of the
legal consequences hereof.

6.3 Licenses are Material Terms. Each Party acknowledges and agrees that the
cross-licenses, releases and covenants granted hereunder are material terms of
this Agreement, in the absence of which the Parties would not have entered into
this Agreement or agreed to settle the disputes between them.

6.4 Reliance. Each of the warranties and representations contained in this
Agreement is material and the Parties are relying upon each one in entering into
this Agreement.

6.5 Disclaimer of Warranties. Nothing in this Agreement shall be construed as
(i) a warranty or representation as to the validity or scope of any patent or
claim included within the Juniper Patents or the PAN Patents; (ii) a warranty or
representation that the exploitation of any patent rights hereunder or the
manufacture, use, sale, offer for sale or import of any products or services is
or will be free from infringement of patents or other rights of third parties;
(iii) an obligation of any Party to bring or prosecute actions or suits against
third parties for infringement; (iv) an obligation of any Party to defend
against any action challenging the validity of the licensed patents; or (v) an
obligation of any Party to maintain any patent or to continue to prosecute any
patent application anywhere in the world.

6.6 EXCEPT AS TO EXPRESS REPRESENTATIONS, WARRANTIES AND OTHER TERMS IN THIS
AGREEMENT, EACH OF THE JUNIPER PATENTS AND THE PAN PATENTS ARE LICENSED “AS-IS”
WITHOUT REPRESENTATION, WARRANTY OR LIABILITY OF ANY KIND. EACH LICENSOR PARTY
SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND WITH REGARD TO THE
LICENSOR PARTY’S PATENTS AND LICENSED PATENT RIGHTS, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE OR THE WARRANTY OF NON-INFRINGEMENT.

6.7 No Pending Claims. Each Party represents and warrants that as of the
Effective Date, to its knowledge, there is no lawsuit or other legal action that
is pending, threatened or planned by such Party or its Affiliates against any
other Party or its Affiliates except for the Court Proceedings and the PTO
Proceedings.

 

- 8 -



--------------------------------------------------------------------------------

6.8 Representations of Juniper. Juniper hereby represents and warrants with
respect to the Shares and the Warrant as follows:

6.8.1. Purchase Entirely for Own Account. The Shares and the Warrant are issued
to Juniper in reliance upon Juniper’s representation to PAN that the Shares and
the Warrant will be acquired for Juniper’s, or its Affiliate’s, own account, not
as a nominee or agent, and not with a view to the distribution of any part
thereof other than to an Affiliate.

6.8.2. Reliance upon Juniper’s Representations. Juniper understands that the
Shares and the Warrant are not registered under the Securities Act on the basis
that the issuance of such securities is exempt from registration under the
Securities Act, and that any reliance by PAN on Section 4(a)(2) is predicated on
Juniper’s representations set forth herein.

6.8.3. Accredited Investor Status. Juniper represents to PAN that Juniper is an
Accredited Investor (as defined in the Securities Act).

6.8.4. Restricted Securities. Juniper understands and agrees that the Shares and
the Warrant are “restricted securities” under the federal securities laws
inasmuch as they are being acquired from PAN in a transaction not involving a
public offering and that under such federal securities laws and applicable
regulations, such securities may not be resold without an effective registration
under the Securities Act or pursuant to Rule 144 or an exemption from the
registration requirements to the Securities Act.

6.8.5. Legends. Juniper understands and agrees that the Shares and the Warrant
shall bear a legend in substantially the following form (in addition to any
legend required under applicable state securities laws):

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.”

ARTICLE VII. REGISTRATION

7.1 Registration on Form S-3. PAN shall file pursuant to paragraph I.D of the
General Instructions relating to automatic shelf offerings by well-known
seasoned issuers, a registration statement on Form S-3 (the “Registration
Statement”) under the Securities Act registering the resale of the Settlement
Securities no later than the later of (i) June 10, 2014 or (ii) three
(3) business days following the Stipulation Date (but in any event no sooner
than the date on which the Warrant is issued). PAN shall:

7.1.1. keep the Registration Statement effective until the earlier to occur of
(i) the date on which all of the Settlement Securities included in the
Registration Statement have been sold or (ii) such time as Juniper is eligible
to sell the Settlement Securities under Rule 144 of the Securities Act without
regard to any of the restrictions described in such rule that would impact
Juniper’s ability to sell such Settlement Securities pursuant to such rule;

 

- 9 -



--------------------------------------------------------------------------------

7.1.2. prepare and file with the U.S. Securities and Exchange Commission (the
“SEC”) such amendments and supplements to the Registration Statement, the
prospectus and, if required, any Free Writing Prospectus used in connection with
the Registration Statement as may be necessary to comply with the Securities Act
in order to enable the disposition of all securities covered by the Registration
Statement;

7.1.3. furnish to Juniper such numbers of copies of a prospectus, including any
Free Writing Prospectus, as required by the Securities Act, and such other
documents as Juniper may reasonably request in order to facilitate its
disposition of the Settlement Securities;

7.1.4. use its reasonable efforts to cause all such Settlement Securities to be
listed on the New York Stock Exchange; and

7.1.5. notify Juniper of the time when a supplement to any prospectus or
Free-Writing Prospectus forming a part of the Registration Statement has been
filed.

7.2 Expenses of Registration. All expenses incurred in connection with
registrations, filings, or qualifications pursuant to this Article VII,
including all registration, filing, and qualification fees, printers’ and
accounting fees, and fees and disbursements of counsel for PAN shall be borne
and paid by PAN.

7.3 Indemnification.

7.3.1. To the extent permitted by law, PAN will indemnify and hold harmless
Juniper, and its officers, directors, legal counsel and accountants (“Juniper
Indemnified Persons”), against any Damages, and PAN will pay to each Juniper
Indemnified Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 7.3.1 shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of PAN, which consent shall not be unreasonably
withheld, conditioned, or delayed, nor shall PAN be liable for any Damages to
the extent that they arise out of or are based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished to
PAN by Juniper regarding Juniper’s name, the shares of PAN beneficially held by
Juniper, and the number of shares to be registered and reflected in the
registration statement and expressly stated to be for use in such registration.
“Damages” means any loss, damage, or liability (joint or several) to which a
Juniper Indemnified Person may become subject under the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or other
federal or state law, insofar as such loss, damage, or liability (or any action
in respect thereof) arises out of or is based upon any of the following
(collectively, a “Violation”): (a) any untrue statement or

 

- 10 -



--------------------------------------------------------------------------------

alleged untrue statement of a material fact contained in any registration
statement of PAN, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (b) an omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; or (c) any violation
or alleged violation by PAN (or any of its agents or affiliates) of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act, or any state
securities law.

7.3.2. To the extent permitted by law, Juniper will indemnify and hold harmless
PAN, and its officers, directors, legal counsel and accountants (“PAN
Indemnified Persons”), against any Damages, and Juniper will pay to each PAN
Indemnified Person any legal or other expenses reasonably incurred thereby in
connection with investigation or defending any claim or proceeding from which
Damages may result, as such expenses are incurred, in each case to the extent,
but only to the extent, that such Violation occurs solely in reliance upon and
in conformity with written information furnished to PAN by Juniper regarding
Juniper’s name, the shares of PAN beneficially held by Juniper, and the number
of shares to be registered and reflected in the registration statement and
expressly stated to be for use in such registration; provided, however, that the
indemnity agreement contained in this Section 7.3.2 shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of Juniper, which consent shall not be unreasonably
withheld, conditioned or delayed, and provided further, that in no event shall
any indemnity under this Section 7.3.2 exceed the proceeds from the sale by
Juniper of the Settlement Securities under such registration statement.

7.3.3. Promptly after receipt by a Juniper Indemnified Person or a PAN
Indemnified Person (each an “Indemnified Person”) under this Section 7.3 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such Indemnified
Person will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 7.3.3 give such indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an Indemnified Person (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such Indemnified
Person by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such action. The failure to
give notice to an indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the Indemnified Person under this Section 7.3.3 solely to the
extent that such failure prejudices such indemnifying party’s ability to defend
such action. The obligations of the parties under this Section 7.3.3 shall
survive the completion of any offering of Settlement Securities in a
registration under this Agreement, and otherwise shall survive the termination
of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

7.3.4. If the indemnification provided for in this Section 7.3 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Damages referred to therein, then the indemnifying party, in lieu
of indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such Damages in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the Violations that resulted in such Damages as well as any other relevant
equitable considerations; provided, that in no event shall any contribution by
Juniper under this Subsection7.3.4 exceed the proceeds from the sale by Juniper
of the settlement securities under the registration statement. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or the alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

7.4 Reports under the Exchange Act. For so long as Juniper holds Settlement
Securities (or until it can freely sell all such shares under Rule 144) PAN
shall:

7.4.1. use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in SEC
Rule 144; and

7.4.2. use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of PAN under the Securities Act
and the Exchange Act.

7.5 Sales of Settlement Securities under the Registration Statement. Juniper
agrees not to offer, sell or otherwise dispose of any Settlement Securities
under the Registration Statement during any trading “blackout” period under
PAN’s Insider Trading Policy; provided, however, that this restriction shall not
apply to sales of Settlement Securities pursuant to Rule 144 or any other
exemption.

7.6 Suspensions of Sales of Settlement Securities under the Registration
Statement. At any time from and after the effective date of the Registration
Statement, PAN may restrict offers and sales or other dispositions of the
Settlement Securities under the Registration Statement, and Juniper will not be
able to offer or sell or otherwise dispose of the Settlement Securities
thereunder, by delivering a written notice (a “Suspension Notice”) to Juniper
stating that a delay in the offer and sale or other disposition of the
Settlement Securities is necessary because PAN, in its reasonable good faith
judgment, has determined that the offer and sale or other disposition of the
Settlement Securities would require public disclosure by PAN of material
nonpublic information that is not included in the Registration Statement and
that immediate disclosure of such information would be materially detrimental to
PAN; provided, however, that PAN may not suspend offers and sales or other
dispositions of the Settlement Securities pursuant to this Section 7.6 for more
than thirty (30) days each time and for more than sixty (60) days in the
aggregate. Promptly following the

 

- 12 -



--------------------------------------------------------------------------------

cessation or discontinuance of the facts and circumstances forming the basis for
any Suspension Notice, PAN shall use its commercially reasonable efforts to
amend the Registration Statement and/or amend or supplement the related
prospectus included therein to the extent necessary, and take all other actions
reasonably necessary, to allow the offer and sale or other disposition of the
Settlement Securities to recommence as promptly as possible, and promptly notify
Juniper in writing when such offers and sales or other dispositions of the
Settlement Securities under the Registration Statement may recommence. Upon
receipt of a Suspension Notice, Juniper shall immediately suspend their use of
the Registration Statement and any prospectus included therein or forming a part
thereof to offer and sell or otherwise dispose of the Settlement Securities, and
shall not offer or sell or otherwise dispose of the Settlement Securities under
the Registration Statement or any prospectus included therein or forming a part
thereof until receipt of a notice from PAN pursuant to the preceding sentence
that offers and sales or other dispositions of the Settlement Securities may
recommence. Juniper shall keep the fact that PAN has delivered a Suspension
Notice and any non-public information provided by PAN in connection therewith
confidential, shall not disclose or reveal the Suspension Notice or any such
information to any person or entity and shall not use such information for
securities trading or any other purpose.

ARTICLE VIII. MISCELLANEOUS

8.1 No Admissions. Neither the entering of this Agreement, nor any provision
provided for herein, shall be deemed as an admission or indication by any Party
of any fact, valuation, royalty, wrongdoing, liability, infringement, or
non-infringement, or of the validity or invalidity or the scope of any of the
patents asserted in the Court Proceedings or any other patents to which this
Agreement applies (and neither Party nor any of its Subsidiaries will, in any
litigation or other proceeding, take any position inconsistent with the
foregoing or use this Agreement or any part provision hereof in a manner
inconsistent with the foregoing).

8.2 No Implied Rights; Enforcement of Patents. Except as expressly set forth
herein, neither Party nor any third party shall acquire hereunder any right,
title or interest in any of the Juniper Patents or PAN Patents, or in any
intellectual property owned or controlled by Juniper or PAN. The releases,
covenants not to sue and licenses granted hereunder do not transfer to any Party
the right to institute any action against any third party for infringement of
the Juniper Patents or PAN Patents.

8.3 No Rescission. The Parties hereby waive any claim or right to rescission of,
or any attempt to rescind, this Agreement, whether such claim or right arises
out of contract, law or equity, and further without regard to the alleged basis
of such claim or right.

8.4 Limitation of Liability. The Parties shall not be liable to the other
Parties or any other person or entity (under contract, strict liability,
negligence, or other theory) for special, indirect, exemplary, incidental, or
consequential damages, including ANY SUCH DAMAGES BASED ON lost profits,
opportunities or savings, arising out of or related to the subject matter of
this Agreement, even if advised of the possibility of the foregoing.

 

- 13 -



--------------------------------------------------------------------------------

8.5 Choice of Law. The validity, construction and performance of this Agreement
shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of
California, without giving any effect to the rules relating to choice or
conflict of laws. Any dispute, litigation, arbitration or other proceedings
between the Parties arising out of or related to this Agreement shall take place
in the County of Santa Clara, California.

8.6 Assignment of Agreement. This Agreement may not be assigned by either Party
without the prior written consent of the other Party (which may be withheld for
any reason or no reason), except that either Party may assign this Agreement to
a successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or of that portion of its business pertaining to
the subject matter of this Agreement with prompt written notice to the other
Party of any such assignment. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective lawful successors and assigns
in accordance with its terms.

8.7 Assignment of Patents. The licenses and covenants in Article III and
Sections 4.8 and 4.9 are intended to (and will) “run” with the Juniper Patents,
PAN Patents and Covenant Patents and will apply to and be binding on any
assignees, exclusive licensees or other transferees of the patents. For
avoidance of doubt, the transferring party will require that any direct or
indirect assignee, exclusive licensee or other transferee agree to be bound by
such licenses and covenants and related immunities and will indemnify and hold
harmless the other party and its Subsidiaries against any damages, costs and
other liabilities (including attorneys’ fees) incurred by the other party and
its Subsidiaries that result from any failure to cause such licenses and
covenants to be so binding.

8.8 Compliance With Law. Nothing in this Agreement shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any statute, law, ordinance
or treaty, the latter shall prevail, but in such event the affected provisions
of the Agreement shall be conformed and limited only to the extent necessary to
bring it within the applicable legal requirements.

8.9 Severability. In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
the Parties shall negotiate in good faith to modify the Agreement to preserve
(to the extent possible) their original intent.

8.10 Use of Names, Publicity. Neither Party shall have the right to use in
advertising, publicity or other promotional activities any name, trade name,
trademark or other designation of the other Party (except to the extent such use
would be permitted by applicable law in the absence of an agreement between the
Parties).

8.11 No Partnership. Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, employer-employee, fiduciary or joint venture
relationship between the Parties. Notwithstanding any of the provisions of this

 

- 14 -



--------------------------------------------------------------------------------

Agreement, neither Party shall at any time enter into, incur, or hold itself out
to third parties as having authority to enter into or incur, on behalf of the
other Party, any commitment, expense, or liability whatsoever.

8.12 Interpretation. The subject headings used in this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any provisions of this document. In addition, for purposes of
construing or interpreting this Agreement, (a) unless the context otherwise
requires, the singular includes the plural, and the plural includes the
singular; (b) unless the context otherwise requires, the masculine includes the
feminine and neutral genders, the feminine includes the masculine and neutral
genders, and the neuter includes the male and female genders; (c) unless
otherwise specified in this Agreement, references to “days” are to calendar
days; (d) the terms “products” and “services” include products and services and
components, parts and other portions thereof (whether hardware, software, data
or other subject matter), and the term “suppliers” includes providers of
products and services whether the products and services are provided by sale,
lease, license, or otherwise; (e) the term “sell” (including “sale,” “sold” and
other forms) and similar terms include selling, leasing, licensing and other
terms under which products or services may be provided (and, when applied to
software or other copyrightable subject matter, includes the granting of
licenses to use or copy such software or other copyrightable subject matter).

8.13 No Oral Modification. No provision of this Agreement can be waived,
modified, amended, or supplemented except in a writing that expressly references
this Agreement and is signed by an authorized representative of each Party to be
bound.

8.14 Waiver. Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waive any rights or failure to act in any other instance, whether or not
similar.

8.15 No Construction Against Drafter. Because all Parties have participated in
drafting, reviewing, and editing the language of this Agreement, no presumption
for or against any Party arising out of drafting all or any part of this
contract shall be applied in any action whatsoever.

8.16 Integrated Agreement. This Agreement (including the exhibits and documents
referenced herein to be filed in performance hereof) constitutes the entire
understanding and contract between the Parties with respect to the subject
matter referred to herein. Any and all other representations, understandings, or
agreements, whether oral, written, or implied, with respect to the subject
matter of this Agreement are merged into and superseded by the terms of this
Agreement.

 

- 15 -



--------------------------------------------------------------------------------

8.17 Notice. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered: (i) upon receipt if delivered by hand, or
(ii) five (5) business days after being sent by prepaid, internationally
recognized, air courier. All notices shall be addressed as follows:

 

If to Juniper:

Juniper Networks, Inc.

Attn: General Counsel

1194 N. Mathilda Ave.

Sunnyvale, California 94089

  

If to PAN:

Palo Alto Networks, Inc.

Attn: General Counsel

4401 Great America Parkway

Santa Clara, CA 95054

Copy to:

Jonathan S. Kagan

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90064

  

Copy to:

Michael A. Jacobs

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105-2482

8.18 Execution in Counterparts. This Agreement may be executed and delivered by
facsimile or in a similar manner (e.g., PDF image of a manually executed
signature page transmitted by email), and in any number of counterparts. When
each Party has signed and delivered at least one counterpart to the other Party,
each counterpart shall be deemed an original and all counterparts, taken
together, shall constitute one and the same agreement, which shall be binding
and effective on the Parties hereto. This Agreement shall not become binding on
the Parties hereto unless it has been executed by authorized representatives of
all Parties

8.19 Attorneys’ Fees. In the event of and to the extent any dispute between the
Parties arising under or related to this Agreement, including any arbitration,
litigation or other legal proceeding, the prevailing Party shall be entitled, in
addition to any other remedies available hereunder, to reimbursement of its fees
and expenses incurred in connection with such dispute, including without
limitation, attorneys’ fees and costs, and fees and costs of arbitration or
suit.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have approved and executed this Agreement as of
the Effective Date.

 

Juniper Networks, Inc.     Palo Alto Networks, Inc. By:   /s/ Mitchell L. Gaynor
    By:   /s/ Mark D. McLaughlin Name:   Mitchell L. Gaynor     Name:   Mark D.
McLaughlin Title:   Executive Vice President, General Counsel and Secretary    
Title:   President & CEO

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

Juniper Patents

U.S. Pat. No. 6,772,347

U.S. Pat. No. 7,093,280

U.S. Pat. No. 7,302,700

U.S. Pat. No. 7,650,634

U.S. Pat. No. 7,779,459

U.S. Pat. No. 8,077,723

U.S. Pat. No. 7,734,752

U.S. Pat. No. 7,107,612

U.S. Pat. No. 7,769,851

U.S. Pat. No. 7,953,895

U.S. Pat. No. 8,127,349

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT B

PAN Patents

U.S. Pat. No. 5,887,139

U.S. Pat. No. 7,779,096

U.S. Pat. No. 7,797,439



--------------------------------------------------------------------------------

EXHIBIT C

Forms of Stipulations of Dismissal and Agreed Orders of Dismissal

[Attached]



--------------------------------------------------------------------------------

[EXHIBIT C-1 TO SETTLEMENT AGREEMENT]

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

JUNIPER NETWORKS, INC.,    )       )    Plaintiff,    )       )    C.A. No.
11-1258-SLR v.    )       )    PALO ALTO NETWORKS, INC.,    )       )   
Defendant.    )   

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), plaintiff Juniper
Networks, Inc. and defendant Palo Alto Networks, Inc. hereby jointly move and
stipulate that all claims between the parties be dismissed with prejudice, with
each party to bear its own costs, expenses and attorneys’ fees.

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP     POTTER ANDERSON & CORROON LLP By:  

/s/ Jennifer Ying

    By:  

/s/ Philip A. Rovner

Jack B. Blumenfeld (#1014)

Jennifer Ying (#5550)

1201 N. Market Street

P.O. Box 1347

Wilmington, DE 19801

(302) 658-9200

jblumenfeld@mnat.com

jying@mnat.com

   

Philip A. Rovner (#3215)

Jonathan A. Choa (#5319)

Hercules Plaza

P.O. Box 951

Wilmington, DE 19899

(302) 984-6000

provner@potteranderson.com

jchoa@potteranderson.com



--------------------------------------------------------------------------------

OF COUNSEL:     OF COUNSEL:

Morgan Chu

Jonathan S. Kagan

Lisa S. Glasser

David McPhie

IRELL & MANELLA LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, CA 90067-4276

(310) 277-1010

 

Attorneys for Plaintiff Juniper Networks

   

Harold J. McElhinny

Michael A. Jacobs

Matthew I. Kreeger

Daniel P. Muino

Matthew A. Chivvis

MORRISON & FOERSTER LLP

425 Market Street

San Francisco, CA 94105-2482

(415) 268-7000

 

Daralyn J. Durie

Ryan M. Kent

DURIE TANGRI LLP

217 Leidesdorff Street

San Francisco, CA 94111

(415) 362-6666

 

Attorneys for Defendant Palo Alto Networks

SO ORDERED THIS      day of             , 2014.

 

 

 

  Sue L. Robinson   United States District Court Judge

 

2



--------------------------------------------------------------------------------

[EXHIBIT C-2 TO SETTLEMENT AGREEMENT]

[See signature page for Counsel.]

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

PALO ALTO NETWORKS, INC.,

 

Plaintiff and Counter-Defendant,

 

v.

 

JUNIPER NETWORKS, INC.,

 

Defendant and Counterclaimant.

 

  

Case Number: C 13-04510 SBA

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Judge: Hon. Saundra B. Armstrong

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

CASE NO. 13-04510



--------------------------------------------------------------------------------

Plaintiff and counterclaim-defendant Palo Alto Networks, Inc. and defendant and
counterclaim-plaintiff Juniper Networks, Inc. hereby stipulate to the dismissal
with prejudice of all claims and counterclaims between them in this action
pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and (c), with each
party to bear its own costs, expenses, and attorneys’ fees.

 

Dated: May     , 2014    

/s/ Richard S.J. Hung

   

HAROLD J. MCELHINNY (BAR NO. 66781)

MICHAEL A. JACOBS (BAR NO. 111664)

MATTHEW I. KREEGER (BAR NO. 153793)

RICHARD S.J. HUNG (BAR NO. 197425)

MORRISON & FOERSTER LLP

425 Market Street

San Francisco, California 94105-2482

   

Telephone:

Facsimile:

 

(415) 268-7000

(415) 268-7522

   

Attorneys for Plaintiff

PALO ALTO NETWORKS, INC.

Dated: May     , 2014    

/s/ Lisa S. Glasser

   

IRELL & MANELLA LLP

MORGAN CHU (BAR NO. 70446)

JONATHAN S. KAGAN (BAR NO. 166039)

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067-4276

   

Telephone:

Facsimile:

 

(310) 277-1010

(310) 203-7199

   

LISA S. GLASSER (BAR NO. 223406)

DAVID C. MCPHIE (BAR NO. 231520)

840 Newport Center Drive, Suite 400

Newport Beach, California 92660-6324

   

Telephone:

Facsimile:

 

(949) 760-0991

(949) 760-5200

   

Attorneys for Defendant

JUNIPER NETWORKS, INC.

 

[PROPOSED] ORDER     PURSUANT TO STIPULATION, IT IS SO ORDERED.     Dated:  

 

         

 

      HONORABLE SAUNDRA B. ARMSTRONG       United States District Court Judge

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE    1 CASE NO. 13-04510      



--------------------------------------------------------------------------------

[EXHIBIT C-3 TO SETTLEMENT AGREEMENT]

 

HAROLD J. MCELHINNY (BAR NO. 66781) Email: HMcElhinny@mofo.com MICHAEL A. JACOBS
(BAR NO. 111664) Email: MJacobs@mofo.com MIRIAM A. VOGEL (BAR NO. 67822) Email:
MVogel@mofo.com RICHARD S.J. HUNG (BAR NO. 197425) Email: RHung@mofo.com
MORRISON & FOERSTER LLP 425 Market Street San Francisco, California 94105-2482
Telephone: 415.268.7000 Facsimile: 415.268.7522 Attorneys for Plaintiffs NIR ZUK
AND PALO ALTO NETWORKS, INC. JONATHAN S. KAGAN (166039) HARRY A. MITTLEMAN
(172343) LISA S. GLASSER (223406) BRYANT Y. YANG (252943) IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900 Los Angeles, CA 90067-4276 Telephone: (310)
277-1010 Facsimile: (310) 203-7199 Attorneys for Defendant JUNIPER NETWORKS,
INC.

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SANTA CLARA

 

NIR ZUK and PALO ALTO NETWORKS, INC.,     Case No. 113CV253876  

Plaintiffs,

    STIPULATION AND [PROPOSED]       ORDER OF DISMISSAL

v.

   

 

JUNIPER NETWORKS, INC.,

 

Defendant.

 

   

Action Filed: September 30, 2013

Judge: Hon. James P. Kleinberg

Department: 1

 

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



--------------------------------------------------------------------------------

The parties having reached a settlement, plaintiff Palo Alto Networks, Inc. and
defendant Juniper Networks, Inc. hereby stipulate and request, through their
respective counsel of record, that the Court dismiss the entire action with
prejudice as to all claims in this litigation. The parties have concurrently
moved for a dismissal of the appeal of this action in the Court of Appeal of the
State of California, Sixth Appellate District (Case No. H040772). Each party is
to bear its own attorneys’ fees, expenses and costs.

 

DATED: May     , 2014     MORRISON & FOERSTER LLP     By:  

/s/ Richard J. Hung

      Richard J. Hung       Attorneys for Plaintiffs       NIR ZUK AND PALO ALTO
NETWORKS, INC. DATED: May     , 2014     IRELL & MANELLA LLP     By:  

/s/ Lisa S. Glasser

      Lisa S. Glasser       Attorneys for Defendant       JUNIPER NETWORKS, INC.

[PROPOSED] ORDER

IT IS HEREBY ORDERED THAT the complaint in this action is dismissed in its
entirety, with prejudice. Each party shall bear its own fees and costs.

 

Dated:  

 

   

 

      HONORABLE JAMES P. KLEINBERG       Judge of the Superior Court

 

1

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



--------------------------------------------------------------------------------

No. H040772

[EXHIBIT C-4 TO SETTLEMENT

AGREEMENT]

IN THE COURT OF APPEAL

OF THE STATE OF CALIFORNIA

SIXTH APPELLATE DISTRICT

 

 

 

NIR ZUK AND PALO ALTO NETWORKS, INC.,

Plaintiffs and Appellants,

v.

JUNIPER NETWORKS, INC.,

Defendant and Respondent.

 

 

 

On Appeal from Order of the Santa Clara County Superior Court,

Case No. 1-13-CV-253876, Hon. James P. Kleinberg, Judge Presiding

 

 

 

NOTICE OF SETTLEMENT AND JOINT STIPULATION

FOR DISMISSAL OF APPEAL

 

 

 



--------------------------------------------------------------------------------

HAROLD J. MCELHINNY (SBN 6671)

MICHAEL A. JACOBS (SBN 111664)

RICHARD S.J. HUNG (SBN 197425)

MORRISON & FOERSTER LLP

425 Market Street

San Francisco, California 94105-2482

 

JONATHAN S. KAGAN (SBN 166039)

HARRY A. MITTLEMAN (SBN 172343)

BRYANT Y. YANG (SBN 252943)

IRELL & MANELLA LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067-4276

Tel.:   (415) 268.7000     Tel:   (310) 277-1010 Fax:   (415) 268-7522     Fax:
  (310) 203-7199 Email:   HMcelhinny@mofo.com     Email:   jkagan@irell.com    
MJacobs@mofo.com         hmittleman@irell.com     RHung@mofo.com        
byang@irell.com

MIRIAM A. VOGEL (SBN 67822)

MORRISON & FOERSTER LLP

707 Wilshire Boulevard

Los Angeles, California 90017-3543

 

Attorneys for Respondent

Juniper Networks, Inc.

Tel.:   (213) 892-5200         Fax:   (213) 892-5454         Email:  
MVogel@mofo.com        

Attorneys for Appellants

Nir Zuk and Palo Alto Networks, Inc.

     



--------------------------------------------------------------------------------

Pursuant to California Rules of Court, Rule 8.244(a)(1), Plaintiffs/Appellants
Nir Zuk and Palo Alto Networks, Inc., hereby notify the Court that they have
reached a settlement of the above captioned matter with Defendant/Respondent,
Juniper Networks, Inc.

Pursuant to Rule 8.244(c)(1), the parties hereby stipulate to the dismissal of
the within-entitled appeal and request this court to enter an order dismissing
the appeal with prejudice, with each party to bear its own attorneys’ fees,
expenses and costs.

Respectfully submitted by:

 

Date:  

 

    MORRISON & FOERSTER LLP       By:  

 

        Miriam A. Vogel        

Attorneys for Appellants

NIR ZUK and PALO ALTO NETWORKS, INC.

Date:  

 

    IRELL & MANELLA, LLP       By:  

 

        Harry A. Mittleman        

Attorneys for Respondents

JUNIPER NETWORKS, INC.

 

1



--------------------------------------------------------------------------------

No. H040772

IN THE COURT OF APPEAL

OF THE STATE OF CALIFORNIA

SIXTH APPELLATE DISTRICT

 

 

 

NIR ZUK AND PALO ALTO NETWORKS, INC.,

Plaintiffs and Appellants,

v.

JUNIPER NETWORKS, INC.,

Defendant and Respondent.

 

 

 

On Appeal from Order of the Santa Clara County Superior Court,

Case No. 1-13-CV-253876, Hon. James P. Kleinberg, Judge Presiding

 

 

 

PROPOSED ORDER

 

 

 

 

HAROLD J. MCELHINNY (SBN 6671)

MICHAEL A. JACOBS (SBN 111664)

RICHARD S.J. HUNG (SBN 197425)

MORRISON & FOERSTER LLP

425 Market Street

San Francisco, California 94105-2482

 

JONATHAN S. KAGAN (SBN 166039)

HARRY A. MITTLEMAN (SBN 172343)

BRYANT Y. YANG (SBN 252943)

IRELL & MANELLA LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067-4276

Tel.:   (415) 268.7000     Tel:   (310) 277-1010 Fax:   (415) 268-7522     Fax:
  (310) 203-7199 Email:   HMcelhinny@mofo.com     Email:   jkagan@irell.com    
MJacobs@mofo.com         hmittleman@irell.com     RHung@mofo.com        
byang@irell.com

MIRIAM A. VOGEL (SBN 67822)

MORRISON & FOERSTER LLP

707 Wilshire Boulevard

Los Angeles, California 90017-3543

 

Attorneys for Respondent

Juniper Networks, Inc.

Tel.:   (213) 892-5200         Fax:   (213) 892-5454         Email:  
MVogel@mofo.com        

Attorneys for Appellants

Nir Zuk and Palo Alto Networks, Inc.

     



--------------------------------------------------------------------------------

The Appeal in this matter, Nir Zuk and Palo Alto Networks., Inc. v. Juniper
Networks, Inc., Case No. H040772, is hereby dismissed with prejudice, with each
party to bear its own attorneys’ fees, expenses and costs.

 

DATED:  

 

             

 

        PRESIDING JUSTICE

 

1



--------------------------------------------------------------------------------

Case IPR2013-00369   

U.S. Patent No. 7,107,612

Inter Partes Review

[EXHIBIT C-5 TO SETTLEMENT AGREEMENT]

UNITED STATES PATENT AND TRADEMARK OFFICE

 

 

BEFORE THE PATENT TRIAL AND APPEAL BOARD

 

 

Palo Alto Networks, Inc.

Petitioner

v.

Juniper Networks, Inc.

Patent Owner

Patent No. 7,107,612

Issue Date: September 12, 2006

Title: METHOD, APPARATUS AND COMPUTER PROGRAM PRODUCT

FOR A NETWORK FIREWALL

 

 

Inter Partes Review No. IPR2013-00369

 

 

PALO ALTO NETWORKS, INC.’S AND JUNIPER NETWORKS, INC.’S

JOINT MOTION TO TERMINATE PROCEEDING

PURSUANT TO 35 U.S.C. § 317

 

1



--------------------------------------------------------------------------------

Case IPR2013-00369       U.S. Patent No. 7,107,612       Inter Partes Review

 

Pursuant to 35 U.S.C. § 317(a), Palo Alto Networks, Inc. (“Petitioner”) and
Juniper Networks, Inc. (“Patent Owner”) jointly move for termination of inter
partes review of U.S. Patent No. 7,107,612, Case No. IPR2013-00369, with the
United States Patent and Trademark Office.

“An inter partes review instituted under this chapter shall be terminated with
respect to any petitioner upon the joint request of the petitioner and the
patent owner, unless the Office has decided the merits of the proceeding before
the request for termination is filed.” 35 U.S.C. 317(a) (emphasis added).

To date, the Office has not decided the merits of this proceeding. Petitioner
filed its petition for inter partes review on June 20, 2013. The inter partes
review was subsequently instituted, but Petitioner has yet to submit its reply
brief in opposition to Patent Owner’s response. Nor has Petitioner yet responded
to Patent Owner’s motion to amend the claims of U.S. Patent No. 7,107,612. The
oral hearing is not scheduled to take place until August 19, 2014.

The parties have now settled their dispute, and have reached agreement to
terminate this inter partes review. The Settlement Agreement is in writing, and
a true copy shall be filed with the Office.

The Settlement Agreement finally resolves outstanding litigation between the
parties involving the ’612 patent. There are no other parties to that
litigation,

 

2



--------------------------------------------------------------------------------

Case IPR2013-00369       U.S. Patent No. 7,107,612       Inter Partes Review

 

and no other pending litigation proceedings involving the ’612 patent. Moreover,
Petitioner does not intend to participate further in this inter partes review
proceeding regardless of the outcome of this joint motion. That means Petitioner
will file no reply to Juniper’s Patent Owner Response and will file no
opposition to Juniper’s Motion to Amend Claims. Nor will Petitioner complete any
cross examination of Juniper’s expert witness Dr. Jim Jansen. Petitioner and
Patent Owner understand that no estoppel under 35 U.S.C. § 315(e) shall attach
to Petitioner pursuant to 35 U.S.C. § 317(a).

Accordingly, in light of the facts set forth above and the relatively early
stage of this proceeding, the parties jointly request that the Office terminate
this inter partes review in its entirety as to both Petitioner and Patent Owner.
See Oracle Corp. v. Clouding IP, LLC, Case IPR2013-00073, Paper 21 (July 22,
2013) (terminating inter partes review proceeding at similar stage with respect
to both petitioner and patent owner).

 

3



--------------------------------------------------------------------------------

Case IPR2013-00369       U.S. Patent No. 7,107,612       Inter Partes Review

 

Dated:                   2014     Respectfully submitted:    

 

    Matthew I. Kreeger     MORRISON & FOERSTER LLP     425 Market Street     San
Francisco, California 94105     (415) 268-7000    

 

    Michael J. Schallop     VAN PELT, YI & JAMES LLP     10050 N. Foothill
Blvd., Ste. 200     Cupertino, CA 95014     ATTORNEYS FOR PETITIONER    

 

    David McPhie, Esq., Reg. 56,412     Benjamin Haber, Esq., Reg. 67,129    
Lisa Glasser, Esq., pro hac vice     IRELL & MANELLA LLP     840 Newport Center
Drive, Suite 400     Newport Beach, CA 92660     (949) 706-5200     ATTORNEYS
FOR PATENT OWNER

 

4



--------------------------------------------------------------------------------

Case IPR2013-00466    U.S. Patent No. 7,734,752    Inter Partes Review

[EXHIBIT C-6 TO SETTLEMENT AGREEMENT]

UNITED STATES PATENT AND TRADEMARK OFFICE

 

 

BEFORE THE PATENT TRIAL AND APPEAL BOARD

 

 

Palo Alto Networks, Inc.

Petitioner

v.

Juniper Networks, Inc.

Patent Owner

Patent No. 7,734,752

Issue Date: June 8, 2010

Title: INTELLIGENT INTEGRATED NETWORK SECURITY DEVICE

FOR HIGH-AVAILABILITY APPLICATIONS

 

 

Inter Partes Review No. IPR2013-00466

 

 

PALO ALTO NETWORKS, INC.’S AND JUNIPER NETWORKS, INC.’S

JOINT MOTION TO TERMINATE PROCEEDING

PURSUANT TO 35 U.S.C. § 317

 

1



--------------------------------------------------------------------------------

Case IPR2013-00466       U.S. Patent No. 7,734,752       Inter Partes Review

 

Pursuant to 35 U.S.C. § 317(a), Palo Alto Networks, Inc. (“Petitioner”) and
Juniper Networks, Inc. (“Patent Owner”) jointly move for termination of inter
partes review of U.S. Patent No. 7,734,752, Case No. IPR2013-00466, with the
United States Patent and Trademark Office.

“An inter partes review instituted under this chapter shall be terminated with
respect to any petitioner upon the joint request of the petitioner and the
patent owner, unless the Office has decided the merits of the proceeding before
the request for termination is filed.” 35 U.S.C. 317(a) (emphasis added).

To date, the Office has not decided the merits of this proceeding. Petitioner
filed its petition for inter partes review on July 23, 2013. The inter partes
review was subsequently instituted, but Petitioner has yet to submit its reply
brief in opposition to Patent Owner’s response. The oral hearing is not
scheduled to take place until September 23, 2014.

The parties have settled their dispute, and have reached agreement to terminate
this inter partes review. The Settlement Agreement is in writing, and a true
copy shall be filed with the Office.

The Settlement Agreement finally resolves outstanding litigation between the
parties involving the ’752 patent. There are no other parties to that
litigation, and no other pending litigation proceedings involving the ’752
patent. Moreover,

 

2



--------------------------------------------------------------------------------

Case IPR2013-00466       U.S. Patent No. 7,734,752       Inter Partes Review

 

Petitioner does not intend to participate further in this inter partes review
proceeding regardless of the outcome of this joint motion. That means Petitioner
will file no reply to Juniper’s Patent Owner Response. Nor will Petitioner
complete any cross examination of Juniper’s expert witness Dr. Kevin Almeroth.

Petitioner and Patent Owner understand that no estoppel under 35 U.S.C. § 315(e)
shall attach to Petitioner pursuant to 35 U.S.C. § 317(a).

Accordingly, in light of the facts set forth above and the relatively early
stage of this proceeding, the parties jointly request that the Office terminate
this inter partes review in its entirety as to both Petitioner and Patent Owner.
See Oracle Corp. v. Clouding IP, LLC, Case IPR2013-00073, Paper 21 (July 22,
2013) (terminating inter partes review proceeding at similar stage with respect
to both petitioner and patent owner).

 

3



--------------------------------------------------------------------------------

Case IPR2013-00466       U.S. Patent No. 7,734,752       Inter Partes Review

 

Dated:                   2014     Respectfully submitted:    

 

    Matthew I. Kreeger     MORRISON & FOERSTER LLP     425 Market Street     San
Francisco, California 94105     (415) 268-7000    

 

    Michael J. Schallop     VAN PELT, YI & JAMES LLP     10050 N. Foothill
Blvd., Ste. 200     Cupertino, CA 95014     ATTORNEYS FOR PETITIONER    

 

    David McPhie, Esq., Reg. 56,412     Benjamin Haber, Esq., Reg. 67,129    
Lisa Glasser, Esq., pro hac vice     IRELL & MANELLA LLP     840 Newport Center
Drive, Suite 400     Newport Beach, CA 92660     (949) 706-5200     ATTORNEYS
FOR PATENT OWNER

 

4



--------------------------------------------------------------------------------

EXHIBIT D

Form of Warrant

[Attached]



--------------------------------------------------------------------------------

EXHIBIT D

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE STOCK

 

Corporation:    PALO ALTO NETWORKS, INC.,    a Delaware corporation Number of
Shares:    463,177 shares Class of Stock:    Common Stock Warrant Price:   
$0.0001 per share Issue Date:    May [—], 2014 Expiration Date:    December [—],
2014

THIS WARRANT TO PURCHASE STOCK (THIS “WARRANT”) CERTIFIES THAT, for good and
valuable consideration, the receipt of which is hereby acknowledged, Juniper
Networks, Inc., a Delaware, or its assignee (“Holder”), is entitled to purchase
the number of fully paid and nonassessable shares of the class of securities
(the “Shares”) of PALO ALTO NETWORKS, INC. (the “Company”) at the Warrant Price,
all as set forth above and as adjusted pursuant to the terms of this Warrant,
subject to the provisions and upon the terms and conditions set forth in this
Warrant.

ARTICLE 1

EXERCISE

1.1 Method of Exercise.

1.1.1 Holder may exercise this Warrant, in whole or in part at any time prior to
the Expiration Date, by delivering this Warrant and a duly executed Notice of
Exercise in substantially the form attached as Appendix I to the principal
office of the Company (or such other appropriate location as Holder is so
instructed by the Company).

1.1.2 Upon exercise of this Warrant, in whole or in part, Holder shall receive a
number of Shares equal to the value of this Warrant (or of any portion of this
Warrant being canceled) by surrender of this Warrant at the principal office of
the Company (or such other office or agency as the Company may designate)
together with a properly completed and executed Notice of Exercise reflecting
such election, in which event the Company shall issue to Holder that number of
Shares computed using the following formula:

 

   X    =  

Y (A – B)

           A   

Where:

 

X    =    The number of Shares to be issued to Holder Y    =    The number of
Shares being exercised under this Warrant or, if only a portion of the Warrant
is being exercised, the portion of the Warrant being canceled (at the date of
such calculation) A    =    The fair market value of one Share (at the date of
such calculation) B    =    The Warrant Price per share (as adjusted to the date
of such calculation)



--------------------------------------------------------------------------------

1.2 Calculation of FMV. For purposes of the calculation above, the fair market
value of one Share shall be the volume-weighted sales price per share rounded to
four decimal places of the Common Stock on the New York Stock Exchange for the
consecutive period of five (5) business days beginning at 9:30am New York time
on the fifth (5th) business day immediately preceding the date of such
calculation and concluding at 4:00 p.m. New York time on the first
(1st) business day immediately preceding the date of such calculation, as
calculated by Bloomberg Financial LP under the function “VWAP” for the Bloomberg
security “PANW US Equity.”

1.3 Automatic Exercise. If the Holder has not elected to exercise this Warrant
prior to the Expiration Date, then this Warrant shall automatically (without any
act on the part of the Holder) be exercised pursuant to Section 1.1.2 effective
immediately prior to the expiration of the Warrant to the extent such net issue
exercise would result in the issuance of Shares, unless Holder shall earlier
provide written notice to the Company that the Holder desires that this Warrant
expire unexercised. If this Warrant is automatically exercised, the Company
shall notify the Holder of the automatic exercise as soon as reasonably
practicable, and the Holder shall surrender the Warrant to the Company in
accordance with the terms hereof.

1.4 Delivery of Shares and New Warrant. Within two (2) business days after
Holder exercises this Warrant, the Company shall deliver to Holder the Shares so
acquired, provided that such Shares shall be deemed delivered upon the Company’s
delivery of evidence of a book-entry or similar position through The Depository
Trust & Closing Corporation or any other depository or similar functionary,
credited to an account for the benefit of Holder. If this Warrant has not been
fully exercised and has not expired, a new warrant representing the Shares not
so acquired shall be issued to Holder.

1.5 Replacement of Warrant. In the case of loss, theft or destruction of this
Warrant, upon delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company at its expense shall execute and
deliver, in lieu of this Warrant, a new warrant of like tenor.

ARTICLE 2

ADJUSTMENTS TO THE SHARES AND NOTIFICATION OF CERTAIN EVENTS

2.1 Fractional Shares. No fractional Shares shall be issuable upon exercise of
this Warrant and the Number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional share interest arises upon any exercise of
this Warrant, the Company shall eliminate such fractional share interest by
paying Holder an amount computed by multiplying the fractional interest by the
fair market value, as determined by the Company’s Board of Directors, of a full
Share.

2.2 Adjustments. Subject to the expiration of this Warrant pursuant to
Section 5.1, the number and kind of shares purchasable hereunder and the Warrant
Price therefor are subject to adjustment from time to time, as follows:

2.2.1 Merger or Reorganization. If at any time there shall be any
reorganization, recapitalization, merger or consolidation (a “Reorganization”)
involving the Company (other than as otherwise provided for herein) in which
shares of the Company’s stock are converted into or exchanged for securities,
cash or other property, then, as a part of such Reorganization, lawful provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant, the kind and amount of securities, cash or other
property of the successor corporation resulting from such Reorganization,
equivalent in value to that which a holder of the Shares deliverable upon
exercise of this Warrant would have been entitled in such Reorganization if the
right to purchase the Shares hereunder had been exercised immediately prior to
such Reorganization. In any such case, appropriate adjustment (as determined in
good faith by the Board of Directors of the successor corporation) shall be made
in the application of the provisions of this Warrant with respect to the rights
and interests of the Holder after such Reorganization to the end that the
provisions of this Warrant shall be applicable after the event, as near as
reasonably may be, in relation to any shares or other securities deliverable
after that event upon the exercise of this Warrant.

 

2



--------------------------------------------------------------------------------

2.2.2 Reclassification of Shares. If the securities issuable upon exercise of
this Warrant are changed into the same or a different number of securities of
any other class or classes by reclassification, capital reorganization or
otherwise (other than as otherwise provided for herein) (a “Reclassification”),
then, in any such event, in lieu of the number of Shares which the Holder would
otherwise have been entitled to receive, the Holder shall have the right
thereafter to exercise this Warrant for a number of shares of such other class
or classes of stock that a holder of the number of securities deliverable upon
exercise of this Warrant immediately before that change would have been entitled
to receive in such Reclassification, all subject to further adjustment as
provided herein with respect to such other shares.

2.2.3 Subdivisions and Combinations. In the event that the outstanding shares of
common stock are subdivided (by stock split, by payment of a stock dividend or
otherwise) into a greater number of shares of such securities, the number of
Shares issuable upon exercise of the rights under this Warrant immediately prior
to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately increased, and the Warrant Price shall be
proportionately decreased, and in the event that the outstanding shares of
common stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Warrant Price shall be proportionately increased.

2.2.4 Notice of Adjustments. Upon any adjustment in accordance with this
Section 2.2, the Company shall give notice thereof to the Holder, which notice
shall state the event giving rise to the adjustment, the Warrant Price as
adjusted and the number of securities or other property purchasable upon the
exercise of the rights under this Warrant, setting forth in reasonable detail
the method of calculation of each. The Company shall, upon the written request
of any Holder, furnish or cause to be furnished to such Holder a certificate
setting forth (i) such adjustments, (ii) the Warrant Price at the time in effect
and (iii) the number of securities and the amount, if any, of other property
that at the time would be received upon exercise of this Warrant.

2.3 Notification of Certain Events. Prior to the Expiration Date, in the event
that the Company shall authorize:

2.3.1 the issuance of any dividend or other distribution on the capital stock of
the Company (other than (i) dividends or distributions otherwise provided for in
Section 2.2.4, or (ii) any repurchases of common stock of the Company), whether
in cash, property, stock or other securities; or

2.3.2 the voluntary liquidation, dissolution or winding up of the Company

the Company shall send to the Holder at least ten (10) days prior written notice
of the date on which a record shall be taken for any such dividend or
distribution specified in clause 2.3.1 or the expected effective date of any
such other event specified in clause 2.3.2. The notice provisions set forth in
this section may be shortened or waived prospectively or retrospectively by the
consent of the Holder.

ARTICLE 3

REPRESENTATIONS AND COVENANTS OF THE COMPANY

3.1 Representations and Warranties. The Company hereby represents and warrants
to Holder that all Shares which may be issued upon the exercise of the purchase
right represented by this Warrant shall, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable, and free of any liens and
encumbrances except for restrictions on transfer provided for herein or under
applicable federal and state securities laws.

3.2 Reservation of Stock. The Company hereby represents and warrants to Holder
that sufficient shares of the Company’s Common Stock have been reserved and are
available for issuance from its authorized and unissued shares of Common Stock
for the purpose of effecting the exercise of this Warrant, and such shares will
remain available at all times until the date this Warrant has been exercised in
full or, if earlier, the Expiration Date.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

INVESTMENT REPRESENTATIONS AND COVENANTS OF HOLDER

With respect to the acquisition of this Warrant and any of the Shares, Holder
hereby represents and warrants to, and agrees with, the Company as follows:

4.1 Purchase Entirely for Own Account. This Warrant is issued to Holder in
reliance upon Holder’s representation to the Company that this Warrant and the
Shares will be acquired for investment for Holder’s, or its affiliate’s, own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof other than to an affiliate, and that Holder has
no present intention of selling, granting any participation in, or otherwise
distributing the same other than to an affiliate. By executing this Warrant,
Holder further represents that Holder does not have any contract, undertaking,
agreement or arrangement with any person, other than an affiliate, to sell,
transfer or grant participations to such person or to any third person with
respect to any of the Shares.

4.2 Reliance upon Holder’s Representations. Holder understands that this Warrant
and the Shares are not registered under the Act on the ground that the issuance
of such securities is exempt from registration under the Act, and that the
Company’s reliance on such exemption is predicated on Holder’s representations
set forth herein.

4.3 Accredited Investor Status. Holder represents to the Company that Holder is
an Accredited Investor (as defined in the Act).

4.4 Restricted Securities. Holder understands that this Warrant and the Shares
are “restricted securities” under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such federal securities laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

ARTICLE 5

MISCELLANEOUS

5.1 Term; Exercise Upon Expiration. This Warrant is exercisable in whole or in
part, at any time and from time to time on or before the Expiration Date set
forth above. The Company agrees that Holder may terminate this Warrant, upon
notice to the Company, at any time in its sole discretion.

5.2 Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part without (i) compliance with applicable federal and state
securities laws by the transferor and the transferee, and (ii) if requested by
Company, an opinion of counsel, reasonably satisfactory to Company, to the
effect that such transfer or assignment is in compliance with applicable federal
and state securities laws. The Company may issue stop transfer instructions to
its transfer agent in connection with the restrictions in this Section 5.3.

 

4



--------------------------------------------------------------------------------

5.4 Transfer Procedure. Subject to the provisions of Section 5.3 and the prior
written consent of the Company, Holder may transfer all or part of this Warrant
to its affiliates, and such affiliate shall then be entitled to all the rights
and bound by all of the obligations of Holder under this Warrant and any related
agreements, and the Company shall cooperate fully in ensuring that any stock
issued upon exercise of this Warrant is issued in the name of the affiliate that
exercises this Warrant. The terms and conditions of this Warrant shall inure to
the benefit of, and be binding upon, the Company and the holder hereof and its
respective permitted successors and assigns. Any transferee shall be bound by
the obligations and restrictions of this Warrant as if the original holder
hereof.

5.5 Notices. All notices and other communications from the Company to Holder, or
vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, or sent via
a nationally recognized overnight courier service, fee prepaid, or on the first
business day after transmission by facsimile, at such address or facsimile
number as may have been furnished to the Company or Holder, as the case may be,
in writing by the Company or such Holder from time to time. Effective upon the
receipt of executed Warrant, all notices to Holder shall be addressed as follows
until the Company receives notice of a change of address in connection with a
transfer or otherwise:

Juniper Networks, Inc.

Attn: Mitchell Gaynor, Esq.

1194 North Mathilda Avenue

Sunnyvale, California 94089

Facsimile No. (408) 936-3286

All notices to the Company shall be addressed as follows:

Palo Alto Networks, Inc.

Attn: Jeff True, Esq.

4301 Great America Parkway

Santa Clara, CA 95054

Facsimile No. (408) 753-4001

5.6 Amendments; Waiver. This Warrant and any term hereof may be amended,
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such amendment, change, waiver,
discharge or termination is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

5.9 Public Disclosure. The Company shall file a copy of this Warrant with the
U.S. Securities and Exchange Commission not later than four (4) business days
after the issue date in order to comply with its obligations under federal
securities laws.

5.10 Rights as a Stockholder. No holder of this Warrant, as such, shall be
entitled to vote or receive dividends or be deemed the holder of Shares or any
other securities of the Company which may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon Holder, as such, any of the rights of a stockholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein.

[signature on following page]

 

5



--------------------------------------------------------------------------------

PALO ALTO NETWORKS, INC. By:  

 

Name:  

 

Title:  

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

APPENDIX I

NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase                 shares of the
Common Stock of Palo Alto Networks, Inc. pursuant to the terms of the attached
Warrant. In the event that this Warrant is not fully exercised and has not
expired, the Company will issue to Holder a new warrant representing the Shares
not acquired.

2. Please issue said shares in the name of the undersigned or in such other name
as is specified below:

Juniper Networks, Inc.

Attn: Mitchell Gaynor, Esq.

1194 North Mathilda Avenue

Sunnyvale, California 94089

Facsimile No. (408) 936-3286

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

JUNIPER NETWORKS, INC. or

Assignee

 

(Signature)

 

(Name and Title)

 

(Date)